[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 105 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 106 
This is a suit to recover certain disability benefits under a life insurance policy, on the ground of total and permanent disability of the insured, and also penalties and attorney's fees under the provisions of Act No. 310 of 1910. The defense is that the disability is neither total nor permanent. The trial judge rendered judgment in favor of the plaintiff and against the defendant, as prayed for, and the defendant has appealed.
A mere reading of the plaintiff's petition shows that the amount in controversy is less than $2000.00, and this Court has repeatedly held that it will, of its own motion, dismiss an appeal where the amount involved is not sufficient to give it jurisdiction.
The plaintiff filed this suit on October 3, 1936, to recover the sum of $50.00 per month, beginning November 15, 1935, with a like amount as statutory penalties, $300.00 as attorney's fees, and also the sum of $89.40 which he had paid the defendant for a quarterly premium that became due during his alleged total and permanent disability. Under plaintiff's own allegations he could recover only such amounts as were past due under the policy of insurance (Earl L. Wiener et al. v. Crystal Oil Refining Corporation, 183 La. 879, 165 So. 131), and a like amount as penalties, plus $300.00 as attorney's fees, and $89.40 for premiums paid during disability. These *Page 108 
items, by simple calculation, amount to $1389.40.
The amount involved in this case being less than $2000.00, this Court is without jurisdiction. Constitution of 1921, Art. 7, Sec. 10. Appellate jurisdiction in such cases is vested, under Sections 29 and 20 of Article 7 of the Constitution of 1921, in the Court of Appeal, Second Circuit. However, under the provisions of Act No. 19 of 1912, this Court is authorized to transfer the case to the proper court instead of dismissing the appeal.
For the reasons assigned, it is ordered that this appeal be and is hereby transferred to the Court of Appeal, Second Circuit; the transfer to be made within sixty days after this judgment becomes final, and, if not so made, then the appeal shall be deemed dismissed; defendant and appellant to pay the costs of appeal in this court, and the remaining costs to await final determination of the matter.
HIGGINS, J., absent.
                          On Rehearing.